Citation Nr: 1729076	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fibromyalgia prior to July 10, 2013. 

2.  Entitlement to service connection for status post lumbosacral strain, claimed as back condition.

3.  Entitlement to service connection for bilateral hearing loss .


REPRESENTATION

Appellant represented by:	Jonathon P. English, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to July 1983, from February 1984 to September 1989, from September 1993 to April 1993, and from January 2000 to September 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, granted service connection and assigned a rating of 10 percent for fibromyalgia, effective February 26, 2009.; but , denied service connection for status post lumbosacral strain claimed as back condition and bilateral hearing loss, as well as a total disability rating based on unemployability.  The Veteran filed a notice of disagreement (NOD) with respect to the rating assigned for fibromyalgia, as well as the denials of service connection for  bilateral hearing loss and lumbosacral back condition. An SOC was issued in May 2012. The Veteran filed a substantive appeal (via letter in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) in June 2012.

In a July 2013 rating decision, the RO assigned a higher, 40 percent rating for fibromyalgia, effective July 10, 2013.
In March 2017 the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

With respect to characterization of the appeal, although the Veteran has been granted a higher rating for fibromyalgia, he has been assigned less than the maximum benefit available before July 10, 2013-which a claimant generally is presumed to seek.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   Notably, during the March 2017 Board hearing, the Veteran clarified that he was satisfied with the 40 percent rating for his fibromyalgia, and was only seeking assignment of that rating from an earlier date.  Therefore, the Board has characterized that portion of the appeal involving the evaluation of hearing loss as only encompassing the matter of a rating in excess of 10 percent for that disability prior to July 10. 2013, as reflected on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board decision addressing the claim for fibromyalgia is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACTS

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  For the period from February 26, 2009 to July 10, 2013, the collective lay and medical evidence indicates that the Veteran's service-connected fibromyalgia has been manifested by symptoms that were constant, or near constant,  and sometimes refractory to therapy. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 40 percent rating, for the period from February 26, 2009 to July 10, 2013, for fibromyalgia are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code 5025 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim for higher initial rating for fibromyalgia from February 26, 2009 to July 10, 2013, to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, rating of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson,  v. West, 12 Vet. App. 119, 126 (1999). 

The 10 percent rating for the Veteran's fibromyalgia for the period in question has been assigned under Diagnostic Code (DC) 5025.  Under that diagnostic code,  symptoms of fibromyalgia consist of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A 10 percent rating is assigned when the symptoms require continuous medication for control.  A 20 percent rating is assigned when there are episodic symptoms, with exacerbations often precipitated by environmental or emotional stress or by overexertion, present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms, which are constant, or nearly constant, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

VA treatment records from Jackson VA Medical Center (VAMC) reflect that the Veteran has had generalized chronic pain all over his body since 2000.  The VA records also reflect that the Veteran received treatment and was prescribed medication for depression. See VA treatment records dated November 2009, November 2010, and December 2010.  The Veteran also reported problems with sleep disturbances on numerous occasions.  See VA treatment records dated November 2009, February 2010, October 2010, and November 2010.  The Veteran had stiffness on multiple parts of his body on numerous occasions.  See VA treatment records dated November 2009, January 2010, and March 2010.  The Veteran also reported and VA clinicians noted severe fatigue.  See VA treatment records dated January 2010, July 2010, August 2010, and December 2010.

VA treatment records dated from March 2009 to December 2010 reflect that the Veteran complained of pain throughout his body on numerous occasions.  The Veteran reported pain worsens during cooler weather and is usually worse in the morning.  See VA treatment records dated in  December 2010.  In August 2009 VA and November 2010 treatment records, a VA clinician noted under Pain Intervention Effectiveness that the Veteran's pain was reduced but intervention was only partially effective. 

A December 2009 VA examination report reflects complaints of pain throughout the body, fatigue, and sleep disturbances that led to non-restorative sleep.  Tender points were noted in both forearms.  The examiner concluded that he is inclined to believe that the Veteran has an undiagnosed illness that began during service and that the Veteran exhibits some features of fibromyalgia, however, the examiner further concluded that the Veteran did not meet the criteria for fibromyalgia.

VA treatment record dated in  January 2010 shows that the Veteran had tender points palpated on his upper chest, forearms, and buttocks.  February 2010 VA treatment notes tender points in multiple locations. 

A May 2010 VA examination report reflects that the Veteran reported symptoms of stiffness, sleep disturbance, and constant pain.  He reported that he had pain every day in his legs, back, shoulders, feet, and hands.  The Veteran reported that he missed at least one day of work a week because of his fibromyalgia.  On physical examination, the examiner noted that the Veteran had full range of motion at all joints without any tenderness to palpation, erythema, or swelling.  No active tender muscle points were present.  The examiner concluded that he could not detect objective evidence of weakness in coordination, fatigue, or lack of endurance and that he was unable to estimate amount of pain on a flare-up without resorting to mere speculation. 

A July 2013 VA examination report reflects complaints of joint pains and muscle pains all over.  The VA examiner noted constant or nearly constant symptoms of widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, and depression.  Tender points were noted in the chest, trapezius muscle, buttocks, and both knees.  The VA examiner indicated that the Veteran's fibromyalgia impacted his ability to work, as he was only able to work 25 hours per week due to pain.

The above-cited evidence reflects that, during the period from February 26, 2009 to July 10, 2013, the  Veteran consistently reported experiencing constant symptoms of chronic pain.  The VA treatment records from March 2009 to December 2010 reflect that the Veteran was treated for chronic pain, depression, sleep disturbances, and stiffness on a regular basis.  December 2009 VA examiner concluded that the Veteran exhibits some of the features of fibromyalgia but that the Veteran did not actually meet the criteria for fibromyalgia.  The examiner did not discuss which features or symptoms of fibromyalgia the Veteran exhibited and why the Veteran did not meet the criteria of fibromyalgia.  However, a month later in January 2010, the Veteran was diagnosed with fibromyalgia by a VA clinician.  The May 2010 VA examiner noted that the Veteran did not have tender points and concluded that he was unable to estimate the amount of pain on a flare-up without resorting to speculation.  However, numerous VA treatment records show that Veteran was noted to have tender points and chronic pain.  Moreover, while the July 2013 VA examiner characterized the Veteran's symptoms as being constant or nearly constant ( among the criteria for the 40 percent rating),  the Veteran's reports of such chronic pain were received during the same time period that the VA treatment records reflect that he had been receiving treatment for his fibromyalgia without relief of his described symptoms (which the Board approximates the criterion for symptoms that are "refractory to therapy.")  Notably, the Veteran has indicated, on some occasions, that medications do not alleviate or diminish his symptoms.  

Notably, medical comment reflects in the above-noted records  by the VA examiners and VA clinicians extensively rely upon the Veteran's subjective complaints and reports.  However, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include his own symptoms.   See 38 C.F.R. § 3.159(a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002 Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   ).  Thus, the Veteran is competent to report his symptoms of fibromyalgia. Moreover, , once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the severity and consistency of his fibromyalgia symptoms are credible.  As noted above, the Veteran has consistently stated that he experienced symptoms of fibromyalgia during the pendency of this claim, and has consistently sought medical treatment for these symptoms.  

Given the nature of the disability and its manifestations, the   later assignment of a  40 percent disability rating for fibromyalgia based on the July 2013 VA examiner's comments (which  relied upon the Veteran's subjective complaints and reported  symptoms, along with objective indications), and the consistency of the Veteran's reports concerning his  symptoms of fibromyalgia during the pendency of this claim, the Board finds no reason to question the veracity of such statements.  See, e.g.,  Charles, 16 Vet. App. at 370.

Accordingly, on this record, and with resolution of all reasonable doubt  the Veteran's favor, the Board finds that an initial 40 percent for fibromyalgia (the highest schedular rating  for the disability under DC 5025) for the period from February 26, 2009 to July 10, 2013, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)..  

As noted above, inasmuch as the Veteran has  expressed his satisfaction with the 40 percent rating assigned for his fibromyalgia for the period from  July 10, 2013, and his assertions  that his disability has been consistent since the effective date of the award of service connection, the award of the 40 percent rating constitutes a full grant of the benefit sought with respect to this claim.  The Board has considered and decided the Veteran's claim  based on the evidence summarized above.  Notably, no other issues have been raised by the Veteran or the evidence of record with respect to the claim herein decided.   See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 40 percent rating for fibromyalgia, from February 26, 2009, to July 10, 2013, is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

With regard to the service connection claim for bilateral hearing loss, a September 2011 VA audiology opinion was obtained.  The audiologist noted that the Veteran has conductive hearing loss and is diagnosed with bilateral eustachian tube dysfunction.  The audiologist recommended that the Veteran be provided a VA examination by an ear, nose, and throat (ENT) physician to determine if the Veteran's current hearing loss is related to service or the diagnosed bilateral eustachian tube dysfunction. 

On this record, the Board finds that, on remand, the AOJ should arrange to obtain from an ENT physician an etiology opinion, based on a review of the claims file (if possible).  The AOJ should arrange for further examination of the Veteran, by an ENT physician,  if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.  .

With regard to the service connection claim for the back condition, the record reflects and the Veteran has indicated that he receives treatment by a private chiropractor at TriWest.  However, these private treatment records from TriWest have not been associated with the claims file and there is no indication that the AOJ tried to obtain any such records, as the Veteran indicated during his March 2017 hearing.  

Therefore, prior to arranging to undertake action responsive to the above in connection with the hearing loss claim, to ensure that the all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) treatment),  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging the Veteran to undergo a VA examination or otherwise obtaining a medical opinion in connection with the back claim, if appropriate) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Jackson VAMC all outstanding, pertinent records of physical evaluation and/or treatment of the Veteran since December 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records, to include from TriWest.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain etiology opinion for the Veteran's hearing loss, based on a review of the claims file (if possible), from an ENT physician.  Only arrange for the Veteran to undergo further VA examination, by an ENT physician, if one is deemed necessary in the judgment of the physician designated to provide the etiology opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The ENT physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's  bilateral  hearing loss had its onset during service ,or is otherwise medically-related to service;  or whether the disability is more likely associated with nonservice-connected bilateral eustachian tube dysfunction (diagnosed on August 2011 VA audiology examination)..  

In rendering the requested opinions, the ENT physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include assertions as to the nature, onset, and continuity of symptoms.

Notably, the absence of documented evidence of treatment for a specific disability in service should not serve as the sole basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report his own symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted(to include arranging the Veteran to undergo a VA examination or otherwise obtaining a medical opinion in connection with the back claim, if appropriate), adjudicate the claims for service connection for bilateral hearing loss and back condition in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney  an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


